                                        Case 3:21-cr-00011-WHA Document 77 Filed 03/19/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                   9

                                  10   UNITED STATES OF AMERICA,
                                  11                  Plaintiff,                           No. CR 21-00011 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   CHEN SONG,                                          ORDER RE POSSIBILITY OF
                                                                                           REVIEW OF CIPA SECTION 4
                                  14                  Defendant.                           MATERIAL
                                  15

                                  16        The undersigned believes it would be beneficial for Attorney Hemann to review the

                                  17   classified materials and to advise which if any would be helpful and relevant to the defense.

                                  18   By MONDAY AT 10:00 A.M., both sides shall address this possibility on the assumption that his

                                  19   clearance is or will promptly be updated.

                                  20        IT IS SO ORDERED.

                                  21

                                  22   Dated: March 19, 2021.

                                  23

                                  24
                                                                                              WILLIAM ALSUP
                                  25                                                          UNITED STATES DISTRICT JUDGE
                                  26

                                  27

                                  28
